EXHIBIT 5.1 CARL N. DUNCAN, ESQ., LLC ATTORNEY AT LAW cduncan@cnduncanlaw.com 5718 Tanglewood Drive(301) 263-0200 Bethesda, Maryland 20817Fax:(301) 576-5193 May 17, 2010 Mr. Robert L. Trinka Chairman, President & CEO PhyHealth Corporation 700 South Royal Poinciana Boulevard Suite 506 Miami, Florida 33166 Re: PhyHealth Corporation Registration Statement on Physicians Healthcare Management Group, Inc. Form S-1 Relating to the Spinoff of Its Shares to Shareholders Dear Mr. Trinka: This firm has acted as securities counsel for Phyhealth Corporation (the “Registrant”), a Delaware corporation, generally since June 2007 and specifically in connection with the registration under the Securities Act of 1933, as amended, of the the Series A Convertible Preferred, Series B Convertible Preferred and the underlying shares of common stock of par value $0.0001 per share, being spun-off pursuant to the Registration Statement to shareholders of Physicians Healthcare Management Group, Inc., the parent of Registrant.Such Shares are as described in the Registration Statement filed November 13, 2009 on Form S-1 with the Securities and Exchange Commission under the Securities Act of 1933 and as amended December 13, 2009 via Pre-Effective Amendment No. 1 and Pre-Effective Amendment No. 2 being filed today (the “Registration Statement”), proposed to be distributed by the Registrant pursuant to the referenced Registration Statement. You have requested our opinion regarding the legality of the Shares registered pursuant to the Registration Statement.We have examined originals or copies, certified to our satisfaction, of such records, agreements and other instruments of the Company, certificates or public officials, certificates of the officers or other representatives of the Company, and other documents, as deemed necessary as a basis for the opinions hereinafter set forth.As to various questions of fact material to such opinions, we have, when relevant facts were not independently established, relied upon written factual representations of officers and directors, including (but not limited to) statements contained in the Registration Statement. Mr. Robert L. Trinka Chairman, President & CEO Page 2 May 17, 2010 Our opinions, insofar as they address issues of Delaware law, are based solely upon my review of (i) the records of the Company, Phyhealth and Physicians Healthcare Management Group, Inc.; (ii) the Delaware General Corporation Law; and(iii) a certified copy of the Registrant’s Articles of Incorporation, and all amendments thereto. We do not express any opinion herein concerning any law other than the laws of Delaware and the United States. We have assumed the genuineness of all signatures on documents reviewed by or presented to us, the legal capacity of natural persons, the authenticity of all items submitted to me as originals and the conformity with originals of all items submitted as copies. Based upon and subject to the foregoing as well as the assumptions, conditions and limitations set forth herein, we are of the opinion that the common shares have been duly authorized and, when the Shares are issued and spun-off in the manner described in the Registration Statement, will be legally issued, fully paid and non-assessable. We are of the opinion that: 1. The Company is a duly organized, validly existing corporation under the law of the State of Delaware. 2. The Shares of the Registrant to be spun-off pursuant to the Prospectus forming a part of the Registration Statement are validly authorized and, when distributed, will be validly issued, fully paid and non-assessable under the law of Delaware. We hereby consent to the reference to this firm in the “Legal Matters” section of the Prospectus and to the inclusion of this opinion as an Exhibit to the Registration Statement. CARL N. DUNCAN, ESQ. LLC By: /s/Carl N. Duncan Carl N. Duncan, Managing Member
